                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF NEW YORK



GLOBAL SUPPLIES NY, INC.                          CASE NO:
138 31ST STREET                                               a.
BROOKLYN, NY 11232-1800
                                                  COMPLAINT
              Plaintiff,
       v.                                         JUDGE

ELECTROLUX HOME PRODUCTS, INC.
10200 DAVID TAYLOR DRIVE
CHARLOTTE, NC 28262-2373
                                                  (JURY DEMAND ENDORSED HEREON)
       and
KIPP K. DYE
12 ROCKWOOD RD.
NATICK, MASSACHUSETTS 01760
       and

PERFORMANCE SOLUTIONS, LLC
5 COMMONWEALTH RD STE 2A
NATICK, MA 01760-1526

       and

SIMPLE WISHES, LLC
384 WYNDGATE RD
SACRAMENTO, CA 95864-5945

               Defendants.


                                                              b.


       Plaintiff Global Supplies NY, Inc. (“GSNY”), alleges on knowledge as to itself,

but otherwise on information and belief, as follows:




                                            1
                                  INTRODUCTION


1. This case is about greed disguised as “patent protection.” With the advent of Amazon

   has come a fight for the right (or wrong) to display goods in the ecommerce platform

   owned and controlled by Amazon, i.e. amazon.com. A former Investigation

   Specialist for Amazon’s Seller Performance team, Chris McCabe, has written about

   the misuse of the Amazon rights reporting system. In his article, “Have you noticed

   How Unpredictable Amazon’s Notice Infringement teams are now?”

   https://www.ecommercechris.com/have-you-noticed-how-unpredictable-amazons-

   notice-infringement-teams-are-now/(February 21, 2019), Mr. McCabe observes

   (Exhibit 1):


   •   Amazon’s Notice Claim of Infringement Teams exist in theory to process
       intellectual property violations on the Amazon Marketplace at amazon.com;
   •   In practice, trademark and other violations can come from anywhere, allege
       anything, and are rife with abuse;
   •   The work of the Notice teams, though attempting to combat rampant abuse, has
       backslided of late to the point where Amazon’s response to contested Intellectual
       Property Complaints makes “little to no sense;”
   •   Amazon harshly enforces the brand owner complaints of counterfeiting by
       requiring at most that brand owners attest to having “test bought” the allegedly
       counterfeit product from the alleged counterfeiter;
   •   Suspensions and expulsions from the Marketplace follow “bizarre behavior” on
       Amazon’s part, where the reasons for adverse actions are highly mercurial,
       restated repeatedly, and often have nothing to do with the reason for the
       suspension or expulsion; and
   •   Accused sellers—in particular those with a history of notice claims (as many
       sellers have)--are left in a virtual “twilight zone” where they are not told and
       cannot learn the true reasons for harsh—at times lethal—action taken against their
       businesses.

2. Plaintiff Global Supplies NY Inc. (“GSNY”) is a Brooklyn, New York business that

   operates within a market niche which serves as a valuable, efficient segment of the

   economy. Succinctly, the model is buying sealed product exactly as put into the


                                           2
    stream of commerce by the manufacturer--from a manufacturer’s authorized

    distributor, authorized wholesaler or authorized retailer —and selling it at an

    enhanced price point online, but often at a cheaper price than other sellers are selling

    it for, thus benefiting customers, who get authentic product at a

    discount. Manufacturers and some “authorized resellers” frequently seek means—

    some unlawful-- to eliminate such niche market competition.1

3. Plaintiff GSNY buys product in the manufacturer’s original packaging and does not

    repackage, modify, or otherwise change the product for resale, placing such products

    at Amazon for logistics under Amazon’s Fulfillment by Amazon (“FBA”) program.

4. GSNY brings this suit following its commercial and financial ruination as an

    Amazon third-party seller, resulting from (i) Defendants’ libelous statements to

    Amazon, to the effect that plaintiff was a patent infringer and/or counterfeiter, and (ii)

    consequential tortious interference with Plaintiff’s existing and prospective contract

    and business relationship with Amazon Services LLC.

5. Specifically, Defendants each filed intellectual property complaints (“IP Complaint”)

    with Amazon against so-called Amazon Standard Identification Numbers (“ASIN”)2

    such that any seller of the corresponding product, unless specifically excepted from




1
  Over Plaintiff’s 10-year history of Amazon selling it has pursued other profit
opportunities, e.g. closeout purchasing and the like, but the business model alleged best
characterizes Plaintiff at the time of expulsion and during the year prior thereto.
2
  An Amazon Standard Identification Number (ASIN) is a 10-
character alphanumeric unique identifier assigned by Amazon.com and its partners for
product identification within the Amazon organization

                                              3
    the IP Complaint,3 was deemed to be infringing the complainant’s patent and subject

    to Amazon sanction4 for so doing.


6. Contrary to the theory of Defendants’ IP Complaints, however, Plaintiff’s listing and

    sale of their patented products was perfectly lawful:


         There can be no liability to a seller in valid possession of patented goods based
         upon the re-sale of those goods. Under the "first sale" doctrine, a patent owner
         who transfers his goods to another has given up any right to restrict the re-sale of
         those goods to a consumer.

       Kitty Walk Sys. v. Midnight Pass, Inc., 431 F. Supp. 2d 306, 307 (E.D.N.Y. 2006)

7. Utility patents protect inventions, not exclusive distribution rights. The patent holder

    has a right not to have its invention copied and commercialized for a certain period of

    time; but it does not have the right to restrict sales of patented products by a purchaser

    lawfully in possession thereof. Defendants misuse of Amazon’s patent protection

    procedures to eliminate perfectly legitimate competition amongst sellers of patented

    products is the essence of the challenged wrongdoing at suit.


                                               OVERVIEW


8. GSNY became a third-party seller on Amazon in 2010 and operated continuously

    thereafter until the events at suit. To become an Amazon seller GSNY signed




3
  If you believe that only a subset of sellers is infringing, and you are not accusing the entire product detail
page, click the checkbox next to the name of each seller you are reporting in the Report Infringement form
or RAV.
https://sellercentral.amazon.com/gp/help/external/help.html?itemID=U5SQCEKADDAQRLZ&ref=efph_U
5SQCEKADDAQRLZ_cont_G2
4
  “A Rights Owner can report an ASIN, seller, or product detail page content when submitting an IP
infringement notice.” Id.



                                                       4
    Amazon’s standard Business Solutions Agreement that, among other things, allowed

    Amazon to terminate GSNY as a seller for any reason or for no reason at all.

9. GSNY routinely listed approximately 1000 brand names on amazon.com, and sold

    over 3,000,000 units of product to customers on Amazon with a 93% lifetime positive

    feedback rating. Plaintiff reached $4.1 million in sales during its last six months of

    Amazon operations, at a 12% net margin, or $492,000 in profits, i.e. monthly profits

    of $82,000. Of the approximate 1000 brands GSNY listed, all of which are identified

    by intellectual properties such as patents and trademarks, four (4) owners of such

    intellectual properties (“Rightsowner” or “RO”) falsely complained to Amazon of

    patent infringement (“IP complaint”). As a direct result of such IP’s, Plaintiff’s once-

    thriving Amazon business is now a remnant of its former self.


                                JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

    1332(a)(1) because the citizenship of the parties is diverse and the amount in

    controversy is in excess of $75,000, exclusive of costs and interest. Plaintiff’s lost

    profits are $9,840,000, discounted at a 3% discount rate over a reasonably certain 10-

    years of additional Amazon operations, to $8,393,720.5


11. The alleged acts of libel and tortious interference directed at GSNY effected an

    "injury that would be felt by [the plaintiff] in the State in which []he lives and works,

    Calder v. Jones, 465 U.S. 783, 790, 104 S. Ct. 1482, 1487 (1984), and Defendants’




5
 Calculation in accordance with https://www.buffettsbooks.com/how-to-invest-in-stocks/advanced-
course/lesson-35/


                                                  5
     “allegedly tortious actions were expressly aimed at" New York. Lopez v. Shopify,

     Inc., 2017 U.S. Dist. LEXIS 77708, at *23 (SDNY 2017).

12. Personal jurisdiction by this Court over Defendants is proper pursuant to

     CPLR § 302(a)(1) because Defendants all (i) transacted business or contracted to

     supply goods or services in New York, and (ii) the “transaction of business” had a

     substantial relationship to, or an articulable nexus with, the claims asserted by GSNY

     against each Defendant. The transaction of business by Defendants in New York

     supportive of personal jurisdiction is elaborated infra in ¶¶18-20 as to Electrolux,

     ¶27-30 as to Defendants Performance Solutions, LLC and Kipp Dye, and ¶¶35-36 as

     to Defendant Simple Wishes, LLC. Further, each Defendant has a regular flow of

     sales into New York, i.e. minimum contacts, thus rendering personal jurisdiction

     Constitutional.

13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because a substantial

     part of the events giving rise to the claims asserted herein occurred in the Eastern

     District of New York, namely, Plaintiff’s listing of products on, receipt of notices,

     and permanent expulsion from amazon.com.

                                           FACTS

A.     ELECTROLUX

14. Electrolux Home Products, Inc. (“EHP”) is a Delaware corporation having its

     headquarters at l0200 David Taylor Drive, Charlotte, NC 28262.

15. Electrolux is a U.S. subsidiary of Electrolux North America, Inc., which is a

     subsidiary of AB Electrolux (these and other related companies are under the

     umbrella “Electrolux Group”), a Swedish home-appliance manufacturer, ranked the




                                              6
    world’s second largest appliance maker by units sold. Globally, Electrolux Group

    sells more than 60 million products to customers in more than 150 markets each year,

    and in 2017, the company reported $14.6 billion in sales, of which $4.76 billion came

    from Electrolux.

16. Electrolux Group is the owner of the famous Frigidaire® brand of appliances, which

    includes the Frigidaire® line of refrigerators.

17. Certain of the Frigidaire® refrigerators designed and produced by Electrolux include

    ice and water modules (“IWM”) for producing ice and dispensing ice and water to

    users, and certain IWMs are protected by U.S. Patent No. 9,901,852 in which EHP

    has an interest.

18. EHP maintains a proprietary, highly interactive website online and offers IWM’s for

    sale to the general public, including in New York State.6

19. EHP develops and coordinates advertising and promotional matter for IWM’s on

    amazon.com, also a highly interactive online website which serves as the primary

    means for competing sellers, such as GSNY, to list the ASIN featured on a given

    “Product Detail Page (“PDP”).”7 It was GSNY’s listing of just such an IWM in

    EHP’s PDP, albeit as an “Other Seller on Amazon,” that incited Electrolux to lodge

    its IP Complaint against Plaintiff.




6
  See, e.g. https://www.electroluxappliances.com/Search-Results/?q=ULTRAWF
7
 There is no limit to the number of sellers who can use the Amazon platform; hence, multiple merchants
frequently sell the exact item featured on the product detail (PDP), i.e. a web page that presents a
description about a specific product in view. 82% of Amazon retail sales are made from the “Buy Box” in
the right of the PDT. Plaintiff and other third-party sellers usually offer the specific product, linked to the
PDT, in the so-called “Other Sellers on Amazon” located in the bottom right quadrant of the PDP. It is rare
for a third-party seller to “win the Buy Box.”



                                                      7
20. EHP franchises numerous business throughout New York state to offer for sale and

    sell IWM’s, including Walmart.

20. Plaintiff listed one or more IWM’s on EHP’s PDP and EHP submitted IP Complaint

    No. 5270816781to Amazon on August 9, 2018, falsely accusing Plaintiff and other

    sellers of patent infringement. Exhibit 2. Plaintiff never sold a single EHP product.

    Nevertheless it was Plaintiff’s and others’ listings on Amazon of IWM’s that incited

    Electrolux to lodge its IP Complaint.

21. On May 1, 2019, following its expulsion from Amazon, Plaintiff emailed a request to

    Electrolux counsel requesting that EHP withdraw its aforesaid IP Complaint because

    Plaintiff had never sold a single IWM and, if it had, the IWM would have been

    purchased from Walmart, an EHP-authorized reseller with whom Plaintiff had a

    history of purchases of home products.8

22. EHP never responded to Plaintiff’s email request and never withdrew EHP’S libelous

    IP Complaint.

23. On April 29, 2019 Amazon cited EHP’s IP Complaint and failure of Plaintiff to

    secure its withdrawal as reason for GSNY’s expulsion from the Amazon platform.

B. PERFPRMANCE SOLUTIONS LLC/KIPP DYE

24. Defendant Kipp K. Dye (“Dye”) is an individual having a residence address of 12

    Rockwood Rd., Natick, Massachusetts 01760. Mr. Dye personally lodged a subject

    IP Complaint against Plaintiff.


8
  Amazon encourages retractions where the targeted seller was not at fault: “A seller may reach out to you
requesting a retraction, and if relevant, you can notify Amazon through the appropriate email queue (as
provided by the seller ).”
https://sellercentral.amazon.com/gp/help/external/help.html?itemID=U5SQCEKADDAQRLZ&ref=efph_U
5SQCEKADDAQRLZ_cont_G2



                                                    8
25. Defendant Performance Solutions, LLC (“Performance”) is a Massachusetts limited

    liability company having a place of business at 5 Commonwealth Rd. Suite 3A,

    Natick, Massachusetts 01760.

26. Performance is the owner of a U.S. patent protecting one or more therapeutic, fitness,

    and sports enhancement devices (“Devices”), to wit: U.S. Patent No. 9,345,921.

    Similar to EHP, Dye/Performance coordinates Amazon listings of Devices which

    serve as a magnet for other sellers to offer Devices on amazon.com.

21. Plaintiff listed one or more Devices on Amazon and Dye/Performance submitted an

    IP Complaint to Amazon on August 3, 2018, falsely accusing Plaintiff of patent

    infringement. Exhibit 3. Plaintiff never sold a single Device. Nevertheless it was

    Plaintiff’s and others’ listings of Devices on Amazon that incited Performance/Dye to

    lodge its IP Complaint.

27. On May 27, 2019, following its expulsion from Amazon, Plaintiff emailed a request

    to Dye/Performance requesting that they withdraw the aforesaid IP Complaint, and

    noting that Plaintiff had never sold a single Performance product and, if it had, the

    product would have been sourced from one of Performance’s authorized retailers.

28. Dye responded as follows: “We make complaints against ASIN’s, not sellers . . .

    Amazon must feel that you had an offer for one or more of these ASIN’s. Sorry, we

    cannot issue a retraction against any of these ASIN’s. Kipp”9




9
 Dye/Performance are in litigation in the Central District of California for the same essential wrongdoing
as here. ProSource Discounts, Inc. v. Kipp Dye, et al., Case No.19-00489 (C.D.C.A. filed January 22,
2019).


                                                     9
29. On April 29, 2019 Amazon cited Dye/Performance’s IP Complaint and Plaintiff’s

   failure to secure its withdrawal as reason for GSNY’ expulsion from the Amazon

   platform.


C. SIMPLE WISHES


30. Defendant Simple Wishes, LLC (“SWL”) is a California limited liability company

   having a place of business at 384 Wyndgate Rd Sacramento, CA 95864.

31. SWL is the owner of a U.S. Patent No. 8,323,070 protecting a garment (e.g. a “Bra”)

   that can be used by a wearer during extraction of breast milk using a breast pump.

   Similar to EHP and Dye/Performance, SWL coordinates Amazon listings of Bras

   which serve as a magnet for other sellers of Bras on amazon.com.

22. Plaintiff listed one or more aforesaid garments on Amazon and SWL submitted an IP

   Complaint No. 5082244111 to Amazon on May 23, 2018, falsely accusing Plaintiff of

   patent infringement. Exhibit 4. Plaintiff never sold a single Bra. Nevertheless it was

   Plaintiff’s and others’ listings of Bras on Amazon that incited SWL to lodge its IP

   Complaint.


32. Plaintiff emailed and spoke with SWL on June 25, 2018, emailed SWL on June 27th,

   and again emailed and called SWL on April 30 and May 1, 2019, seeking a retraction

   of the false complaint and submitting proof that GSNY never sold a single SWL Bra.

33. SWL responded by email, stating (erroneously): “The intention to sell is all that really

   matters and that you broke the amazon terms and conditions by listing an item

   without authorization from the rights owner.” Later, on the phone, on or about May




                                            10
     1, 2019, SWL’s Elesha Nelson advised that it would not bother her if, as a result of

     her IP Complaint, Plaintiff had to close its business and lay off its workforce.

34. On April 29, 2019 Amazon cited SWL’s IP Complaint and Plaintiff’s failure to

     secure its withdrawal as reason for GSNY’ expulsion from the Amazon platform.


D. (Non-Defendant) ARM ENTERPRISES


35. Non-defendant Adrian Rivera Maynez Enterprises, Inc. dba ARM Enterprises

     (“ARM”), manufactures and sells Perfect Pod coffee products.

36. ARM’s coffee pods are protected by U.S. Patent No. 8,707,855.

37. Plaintiff listed ARM’s coffee pods on Amazon and ARM filed Complaint No.

     5267739707.

38. On April 30, 2019, following its expulsion, GSNY sought ARM’s retraction of its IP

     Complaint. ARM promptly retracted its complaint as follows: “At this time we are

     withdrawing the above-identified complaint against Amazon seller Global Supplies

     NY regarding ASIN: B00PBF3T3E.”

39. Had Defendants herein emailed the same sentence to Amazon as Plaintiff requested,

     Amazon would have reinstated Plaintiff on the Amazon platform.


E. OSTER WAFFLE MAKER10




10
  The Chinese owner of patents on a certain Oster waffle maker sued Amazon and a true patent infringer,
that stole the subject invention, by reason of its platform offerings under various pseudonyms of Oster’s
patented invention. Amazon initially construed the matter as a de facto IP Complaint and carried over that
construction in its confirmation of Plaintiff’s expulsion on April 29, 2019. However, Amazon and the
subject patent owner have long settled their litigation and the product has been sold by various sellers on
Amazon without complaint from the patent owner. Plaintiff determined that the patent owner was without
fault in the matter, as its complaint in the Eastern District of Texas named neither Plaintiff nor any ASIN
offered by Plaintiff on Amazon. See Tsann Kuen Enterprise Co Ltd v. Huayu Electrical Appliance Group


                                                    11
                    ALLEGATIONS APPLICABLE TO ALL DEFENDANTS

40. But for Defendants’ IP complaints to Amazon GSNY would not have been expelled

    from the Amazon Marketplace.

41. Plaintiff exhausted all possible administrative options at Amazon, including appellate

    procedures. Plaintiff was permanently expelled nonetheless.

42. There exists no alternate, comparable platform (to Amazon) whereby a third-party

    seller can earn a living, as approximately one-half of all online retail sales are made

    on amazon.com, and the other half of online retail sales are diffused amongst millions

    of websites.

43. The above cascade of adversities destroyed the Amazon segment of Plaintiff’s

    business, producing monthly profit of approximately $82,000. Accordingly, Plaintiff

    has been damaged, as a direct result of Defendants’ actions alleged above, and with

    reasonable certainty, in the approximate amount of $9,840,000, i.e. net present value

    of $8,393,720.

44. Defendants actions and inactions, moreover, were calculated, willful, wanton,

    actually malicious and outrageous, so as to justify the imposition of punitive damages

    in an amount not less than $5,000,000, together with attorney fees to be determined

    by the Court.

CLAIM I: INTERFERENCE WITH EXISTING AND PROSPECTIVE BUSINESS
                        RELATIONSHIPS

45. Plaintiff incorporates the allegations above as though the same were re-written at


Co., Ltd. and Amazon.Com, Inc., Case No. 2:18-cv-488 (E.D.TX 2018). Plaintiff-Tsann Kuen was
legitimately aggrieved.




                                                12
     length.

46. In order to state a claim for tortious interference with prospective economic

     advantage, plaintiff must plead facts sufficient to demonstrate that it had

     "(1)...business relations with a third party; (2) the defendant interfered with those

     business relations; (3) the defendant acted for a wrongful purpose or used dishonest,

     unfair, or improper means; and (4) defendant's acts injured the relationship." Catskill

     Development L.L.C. v Park Place Entertainment Corp., 547 F.3d 115, 132 (2d Cir.

     2008); See also DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 114 (2d Cir. 2010).

47. As of the spring Plaintiff was a third-party seller on Amazon and thriving, sometimes

     referred to as a “Top Seller” on Amazon, meaning annual sales of $1,000,000 or

     more.

48. Each Defendant’s accusations of patent infringement were unlawful per se and made

     more wrongful by the use of criminal means,11 were made directly to Amazon, were

     for the improper purpose of suppressing competition; and those actions interfered

     with Plaintiff’s business relationship with Amazon.

49. The accusations aforesaid proximately caused Plaintiff’s expulsion from Amazon.

50. Discovery is necessary to identify other improper purposes and means, if any, for the

     challenged conduct.

51. Defendants’ accusations were false and Defendants knew they were false at relevant

     times. The statements were made intentionally, maliciously and with ill will, as

     business entities do not lie about competitors absent a strong measure of ill will.

52. Amazon stated in writing that it took Defendant’s accusations very seriously,


11Intentional use of the interstate wires to perpetrate a false statement is criminal conduct under(18 U.S.C.
§1343.


                                                     13
     threatened to terminate Plaintiff for repeated IP Complaints and, in fact, expelled

     Plaintiff as an Amazon third-party seller after receiving repeated IP Complaints.

53. Amazon stated that it would act favorably toward Plaintiff if Defendants’ would

     retract their accusations; but Defendants refused to retract and/or ignored Plaintiff’s

     request that they do so.

54. This entire tragedy would have been avoided had Defendants, as did ARM

     Enterprises, simply emailed a one-sentence retraction of their unlawful IP

     Complaints.

55. Defendants’ acts destroyed Plaintiff’s relationship with Amazon, thereby causing the

     destruction of Plaintiff’s Amazon business segment.

56. The Amazon platform is an “essential facility” for any third-party seller in the world

     of retail ecommerce.12 At least 50% of all online retail sales occur on Amazon. There

     is no substitute platform to reach the Amazon customer base.

               CLAIM II: TORTIOUS INTERFERNCE WITH CONTRACT

57. Plaintiff incorporates the above allegations as though the same were rewritten at

     length.

58. In order "[t]o state a contract-interference claim under New York law, a plaintiff must

     demonstrate the existence of a valid contract, the defendant's knowledge of the

     contract's existence, that the defendant intentionally procured a contract breach [or

     impairment], and the resulting damages to the plaintiff. Catskill Dev., L.L.C. v. Park

     Place Entm't Corp., 547 F.3d 115, 124-25 (2d Cir. 2008).” Innovative Biodefense,

     Inc. v. VSP Techs., 176 F. Supp. 3d 305, 328 (S.D.N.Y. 2016)


12
  “Facility or infrastructure which is necessary for reaching customers and/or enabling competitors to carry
on their business.” https://www.concurrences.com/en/glossary-of-competition-terms/Essential-facility


                                                    14
59. Defendants’ libelous IP complaints to Amazon proximately caused Amazon to expel

     Plaintiff from the Marketplace on April 18, 2019, and confirm the expulsion on April

     29, 2018, with no right of appeal, thereby destroying Plaintiff’s enjoyment of its

     contract with Amazon, as identified in ¶8 supra.

60. Although Amazon did not breach its contract with Plaintiff, Defendant’s conduct

     impairing such contract was actionable “interference.”13

                                 CLAIM III: LIBEL PER SE

61. Plaintiff incorporates the allegations above as though the same were re-written at

     length.

62. The elements of a cause of action for slander under New York law are (i) a

     defamatory statement of fact, (ii) that is false, (iii) published to a third party, (iv) "of

     and concerning" the plaintiff, (v) made with the applicable level of fault on the part of

     the speaker, (vi) either causing special harm or constituting slander per se, and (vii)

     not protected by privilege.” Under New York defamation law, the Courts have

     distinguished "a limited category of statements" that are considered "libelous per se

     which do not require pleading and proof of special damages." Davis v. Ross, 754 F.2d

     80, 82 (2d Cir. 1985).

63. Defendants’ accusations against Plaintiff charged Plaintiff with serious moral lapses

     in the nature of theft, to wit: patent infringement, a form of fraud, undertaken by

     means of interstate wire services, itself a Federal felony. 18 U.S.C. §1343.




13
  “[B]reach is not necessarily required . . . the harm is plaintiff’s lost prospect . . . from
an established and gainful business relationship.” Dan B. Dobbs, Paul T. Hayden and
Ellen M. Bullick, 3 The Law of Torts, §616 at 499 (2d).

                                                15
64. Defendants’ accusations amount to fraudulent patent enforcement.14

65. Defendants’ accusations against Plaintiff to Amazon directly injured Plaintiff in its

      business and trade because, as they knew, Amazon will not tolerate repeated IP

      infringers as Amazon sellers.

66. Defendants’ accusations against Plaintiff caused Plaintiff reputational injury.

67. Defendants’ accusations against Plaintiff constitute libel per se.

68. Although injury may be presumed due to libel per se, Plaintiff suffered above and

      beyond presumed damages, e.g. loss of enterprise value and income. In particular,

      GSNY lost good will specific to the GSNY-Amazon relationship that cannot be

      recovered including, inter alia, Plaintiff’s right to sell a broad range of products on

      amazon.com, much of which entitlement was grandfathered.15

WHEREFORE, Plaintiff prays for relief against Defendants, jointly and severally, as

follows:

          A.      Compensatory, consequential and special damages equal at least to the net

                  present value of lost profits in the amount of $8,393,720;

          B.      Punitive damages of not less than $5,000,000;

          C.      Attorney fees and costs; and

          D.      Such other and further relief as the Court may order.


                                              JURY DEMAND


Plaintiff demands a trial by jury as to all triable issues.



14
     See, e.g. https://patentlyo.com/patent/2016/02/million-fraudulent-enforcement.html
15
  As an established third-party seller, Plaintiff was entitled to sell many products that a new seller would
be precluded from selling based upon Amazon’s “gating” and other restrictions.


                                                     16
/s/Mark Schlachet__________
Mark Schlachet
Law Offices of Mark Schlachet
3515 Severn Road
Cleveland, Ohio 44118
Telephone: (216) 225-7559
Facsimile: (216) 932-5390
Email:markschlachet@me.com


Counsel to Plaintiff Global Supplies NY, Inc.




      17
